Citation Nr: 0013806	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  00-02 010	)	DATE
	)
	)


THE ISSUES

1.  Whether the attorney fees stipulated in a December 1, 
1997, fee agreement are reasonable in regard to the legal 
services the attorney provided on the claim for an increased 
rating for post-traumatic stress disorder (PTSD) from 30 
percent.

2.  Eligibility for payment of attorney fees stemming from a 
December 8, 1999, rating decision granting a total disability 
rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1965 to 
February 1969. 

The claimant in the present case is an attorney (F. M. J.) 
who was retained by the veteran in December 1996.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits.  

The issue of reviewing the December 1, 1997, fee agreement 
between the veteran and his attorney comes before the Board 
on its own motion, pursuant to 38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 1999). 

Regarding eligibility for payment of attorney fees stemming 
from a December 8, 1999, rating decision granting a TDIU, the 
RO notified both the veteran and his attorney by letter dated 
February 1, 2000, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated February 8, 2000, that 
no further evidence would be submitted. 


FINDINGS OF FACT

1.  An initial Board decision on August 28, 1996, denied the 
veteran's claim for an increased rating for PTSD from 30 
percent disabling.

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, F. M. J., was retained in December 1996. 

4.  A fee agreement signed by the parties in December 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due 
benefits, but no more, awarded to the veteran. 

5.  By a rating decision dated May 1999, the RO granted 
entitlement to an increased rating for PTSD to 50 percent 
effective May 26, 1998, and entitlement to an increased 
rating for PTSD to 70 percent effective August 7, 1998.

6.  The fee set forth in the December 1997 fee agreement is 
reasonable in regard to the work that the attorney provided 
towards the grant of entitlement to an increased rating for 
PTSD.  

7.  Regarding the May 1999 rating decision, the RO awarded 
payment of the complete amount of past-due benefits to the 
veteran, but did not withhold any past-due benefits for the 
purpose of paying attorney fees. 

8.  By rating decision dated December 1999, the RO granted 
entitlement to a TDIU effective August 7, 1998.

9.  There is no final Board decision with respect to the 
issue of entitlement to a TDIU.




CONCLUSIONS OF LAW

1.  The criteria have been met for a valid fee agreement 
between the attorney and the veteran for legal services 
provided with respect to the issue of entitlement to an 
increased rating for PTSD. 38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  The fee specified in the December 1997 fee agreement 
equals 20 percent of past-due benefits awarded and it is 
reasonable in regard to the legal that the attorney performed 
with respect to the grant of an increased rating for PTSD. 38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(f), (g) (1999). 

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's December 1999 grant of 
entitlement to a TDIU.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (c), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant laws and regulations

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  
(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Whether the attorney fees stipulated in a December 1, 1997, 
fee agreement are reasonable.

On August 28, 1996, the Board denied the veteran's claim for 
an increased rating for PTSD from 30 percent.  The notice of 
disagreement which preceded the Board decision was received 
by the RO after November 18, 1988.  The claimant, F. M. J. 
was retained in December 1996, or within one year after the 
August 1996 Board decision.  Therefore, the three statutory 
and regulatory criteria necessary for the attorney to charge 
a fee for his services have been met regarding the claim for 
an increased rating from 30 percent for PTSD.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).  

By an May 1999 rating decision, the RO granted the veteran 
entitlement to an increased rating for PTSD to 50 percent 
effective May 26, 1998, and to 70 percent effective August 7, 
1998.  This award resulted in the payment of past-due 
benefits.  

As provided in 38 U.S.C.A. § 5904(c), the Board has 
jurisdiction to review for reasonableness the fee agreement 
of a person acting as an agent or attorney in connection with 
a proceeding before the Department of Veterans Affairs under 
laws administered by the Secretary of Veterans Affairs.  
Based on such review, the Board may order a reduction in the 
fee called for in the agreement, if the Board finds the fee 
excessive or unreasonable.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(i).

The law specifies that when direct VA payment is requested, 
the total fee payable to an attorney may not exceed 
20 percent of the total amount of any past-due benefits 
awarded in the veteran's claim.  38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1999).  Fees totaling no more than 20 percent of 
any past-due amounts are presumed to be reasonable.  
38 C.F.R. § 20.609(f) (1999).  

The attorney fee agreement executed between the parties in 
December 1997 provides for direct VA payment to the claimant 
of a contingency fee consisting of 20 percent of past-due 
benefits awarded to the veteran, but no more.  While the 
contract specifies that the client authorizes the attorney to 
pursue an award under the Equal Access to Justice Act (EAJA), 
the contract also provides that the parties agree that in the 
event that the EAJA fee award is for work that directly 
results in a remand to the Board or any other element of the 
Department of Veterans Affairs for an award of benefits 
rather than a general remand for further proceedings (or 
would otherwise constitute payment for the same work as that 
done to earn the contingent fee), the fees so awarded will be 
deducted from the contingent fee.  Therefore it is concluded 
that the December 1997 fee agreement complies with the 
aforementioned statutory and regulatory requirements and is 
reasonable. 

As noted above, in a May 1999 rating decision, the RO granted 
the veteran entitlement to an increased rating for PTSD to 50 
percent effective May 26, 1998, and to 70 percent effective 
August 7, 1998.  However, the RO released the past-due 
benefits stemming from the May 1999 rating decision without 
withholding the attorney fees.  It is noted that the issue of 
whether the Department of Veterans Affairs has the authority 
to pay attorney fees where all past-due benefits have already 
been paid is not currently in appellate status.  The only 
issue before the Board (on its own motion) is whether the 
attorney fees stipulated in the December 1, 1997, fee 
agreement were reasonable in regard to the work that the 
attorney did towards the grant of an increased rating for 
PTSD from 30 percent.  

Regarding the past-due benefits that have already been paid, 
it is noted that in a similar case (where past-due benefits 
had already been paid to the veteran without any past-due 
benefits having been withheld), the Court held that the 
petitioner's appropriate remedy was to initiate the appellate 
process for obtaining review by the Board. Matter of Cox, 10 
Vet. App. 361, 375 (1997).  In short, the Court held that the 
petitioner should file a notice of disagreement regarding the 
RO's failure to withhold attorney fees in order to initiate 
the appellate process regarding said issue.  Matter of Cox, 
10 Vet. App. 361, 375 (1997).  

Accordingly, if the attorney in the present case wishes to 
appeal the RO's failure to withhold attorney fees from past-
due benefits stemming from the May 1999 RO decision, the 
attorney should file a notice of disagreement regarding said 
issue.  The filing of the notice of disagreement would then 
require the RO to issue a statement of the case, and the 
attorney could then file a substantive appeal if he wished 
such claim to be put in appellate status.  38 U.S.C.A. 
§ 7105(a).

In conclusion, the past-due benefits regarding the claim of 
an increased rating for PTSD have already been disbursed to 
the veteran.  The issue of whether VA has the legal authority 
to pay attorney fees where past-due benefits have already 
been paid to the veteran is not currently in appellate 
status.  The only issue in appellate status is whether the 
attorney fees stipulated in the December 1, 1997, fee 
agreement were reasonable in regard to the work that the 
attorney did towards the grant of an increased rating for 
PTSD from 30 percent.  As noted, it is determined that said 
stipulated attorney fees were reasonable.  


Eligibility for payment of attorney fees stemming from a 
December 8, 1999, rating decision granting a total disability 
rating due to individual unemployability (TDIU).

Attorney fees are not payable from the RO's December 1999 
grant of a TDIU.  There was no final decision promulgated by 
the Board with respect to the issue of a TDIU.  Therefore, 
per the requirements of 38 C.F.R. § 20.609 (c) (1) (1999), 
the attorney is precluded by law from charging a fee for 
legal services provided to the veteran in connection with the 
grant of a TDIU.  

The decisions of the United States Court of Appeals (Court) 
in In Matter of Smith, 10 Vet. App. 311 (1997) and in In 
Matter of Fee Agreement of Cox in Case No. 91-326, 11 Vet 
App. 158 (1998) are inapplicable to the case now before the 
Board.  The Court held in In Matter of Smith that, "Where 
the Board fails to adjudicate a claim that was reasonably 
before it, the net outcome for the veteran amounts to a 
denial of the benefit sought."

In In Matter of Smith, the Court vacated and remanded a 
decision of the Board which had determined that the attorney 
was not entitled to fees from past-due benefits resulting 
from a grant of TDIU.  The grant of TDIU discussed in Smith 
stemmed from the Court's earlier remand of a TDIU claim.  In 
that decision (Lundgren II), the Court noted that while the 
Board had not affirmatively rendered a final decision on the 
issue of TDIU, the issue had been reasonably raised and that 
the Board's failure to address the issue had been in error.  
In Matter of Smith at 314.  The Court held as a matter of law 
that the Board's failure to adjudicate the TDIU claim that 
was properly before it constituted a final adverse decision 
of the Board with respect to that claim.  Id.  The Court 
noted that the predicate for its jurisdiction in Lundgren II 
was the failure to decide the raised TDIU claim and was the 
law of the case.  Therefore, the Court determined by 
implication in Lundgren II that it had jurisdiction regarding 
the issue of TDIU, and that on remand the Board was not free 
to do anything contrary to the Court's action.  

The Court's decision in Cox was similar to that reached in 
Smith in that the Court held that the Board had in its 
initial review of the claim failed to adjudicate the 
veteran's TDIU claim.  As in Smith, the Court reasoned that 
the Board erred in failing to address the TDIU claim, which 
was properly before the Board and that the failure to address 
the claim amounted to a final decision on the claim.  

However, the case now before the Board materially differs 
from the cases of Smith and Cox.  In the current case, the 
veteran appealed the Board's August 1996 decision which 
denied an increased scedular rating for PTSD.  In December 
1997, the Court remanded the veteran's claim so that the new 
regulations pertaining to mental disorders could be applied 
to the veteran's claim.  The Court did not raise the issue of 
a TDIU.  The issue of a TDIU was first raised in July 1999 
(well after the Board's August 1996 final denial of an 
increased rating for PTSD) and amounted to a new claim. 

Based on the facts presented in this particular case, there 
has been no final decision by the Board on the issue of 
entitlement to a TDIU.  Accordingly, the prerequisites for 
charging a fee for services concerning the claim for a TDIU 
rendered by the attorney on the veteran's behalf before VA 
and the Board are not met. 38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c)(1) (1999).


ORDER

The fee called for in the December 1, 1997, fee agreement is 
reasonable in regard to the legal services the attorney 
performed on the claim for an increased scedular rating for 
PTSD.

With regard to the veteran's claim for a TDIU, eligibility 
for payment of attorney fees for services rendered before the 
VA is denied.  None of the veteran's past-due benefits 
resulting from the grant of a TDIU should be paid by the VA 
to the attorney.





		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


